--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(O)


FNB CORPORATION
2006 INCENTIVE STOCK PLAN


ARTICLE I
Establishment, Purpose, and Duration


1.1           Establishment of the Plan. FNB Corporation, a Virginia corporation
(the “Company”), hereby establishes an incentive stock plan for the Company and
its Subsidiaries to be known as the “FNB Corporation 2006 Incentive Stock Plan,”
as set forth in this document. Unless otherwise defined herein, all capitalized
terms shall have the meanings set forth in Section 2.1 herein. The Plan permits
the grant of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and Stock Awards
to Employees; and Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Stock Awards, and Stock Payment Awards
to Non-Employee Directors.


The Plan was adopted by the Board of Directors of the Company on February 23,
2006, and shall become effective on May 9, 2006 (the “Effective Date”), subject
to the approval by vote of shareholders of the Company in accordance with
applicable laws. Awards under the Plan may not be granted prior to the later of
the Effective Date of the Plan or the date of shareholder approval of the Plan.


1.2           Purpose of the Plan. The purpose of the Plan is to promote the
success of the Company and its Subsidiaries by providing incentives to Employees
and Non-Employee Directors that will promote the identification of their
personal interest with the long-term financial success of the Company and with
growth in shareholder value. The Plan is designed to provide flexibility to the
Company and its Subsidiaries, in its ability to motivate, attract, and retain
the services of Employees and Non-Employee Directors upon whose judgment,
interest, and effort the successful conduct of its operation is largely
dependent.


1.3           Duration of the Plan. The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article XIV herein, until May 8, 2016 (the “Term”), at which time it shall
terminate except with respect to Awards made prior to, and outstanding on, that
date, which shall remain valid in accordance with their terms.


ARTICLE II
Definitions


2.1           Definitions. Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:


(a)           “Agreement” means a written agreement implementing the grant of
each Award signed by an authorized officer or director of the Company and by the
Participant.


(b)           “Award” or “Grant” means, individually or collectively, a grant
under the Plan of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Awards, or
Stock Payment Awards.


(c)           “Award Date” or “Grant Date” means the date on which an Award is
made by the Committee under the Plan.
 
 
1

--------------------------------------------------------------------------------

 

 
(d)           “Board” or “Board of Directors” means the Board of Directors of
the Company, unless such term is used with respect to a Subsidiary, in which
event it shall mean the Board of Directors of that Subsidiary.


(e)           “Change in Control” means the occurrence, on or after the
Effective Date, of any of the following:


(i)           the closing of a corporate reorganization in which the Company (or
its successor) becomes a subsidiary of a holding company, the majority of the
common stock of which is owned by persons who did not own the majority of the
common stock of the Company (or its successor) immediately prior to the
reorganization;


(ii)           individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof; provided that any person becoming a director subsequent to the date
hereof whose nomination for election was approved by a vote of at least
three-quarters (3/4) of the directors comprising the Incumbent Board shall be
considered as though such person were a member of the Incumbent Board for
purposes of this paragraph;


(iii)           the closing of the merger of the Company (or its successor) with
or into another person; or


(iv)           the closing of the sale, conveyance, or other transfer of
substantially all of the assets of the Company (or its successor) to another
person.


For purposes hereof, the term “person” shall include any individual,
corporation, partnership, group, association, or other “person,” as such term is
used in Section 14(d) of the Securities Exchange Act of 1934, as amended, other
than the Company (or its successor); any entity in which the Company (or its
successor) owns a majority of the voting interest; or any employee benefit
plan(s) sponsored by the Company (or its successor).


(f)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(g)           “Committee” means the committee of the Board appointed to
administer the Plan pursuant to Article III herein, all of the members of which
shall be “non-employee directors” as defined in Rule 16b-3, as amended, under
the Exchange Act, or any similar or successor rule, and “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code, as amended. Unless
otherwise determined by the Board of Directors, the Committee shall consist of
all members of the Board of Directors of the Company who are both non-employee
directors and outside directors (as hereinbefore defined).


(h)           “Company” means FNB Corporation, or any successor thereto as
provided in Article XVI herein.


(i)           “Employee” means a current or prospective officer or other
employee of the Company or its Subsidiaries (including any corporation,
partnership, limited liability company, or joint venture, which becomes a
Subsidiary after the adoption of the Plan by the Board).


(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
 
2

--------------------------------------------------------------------------------

 

 
(k)           “Fair Market Value” of a Share means (A)(i) with respect to Awards
other than Stock Payment Awards, made prior to December 21, 2006, the mean
between the high and low sales price of the Stock on the relevant date if it is
a trading date or, if not, on the most recent date on which the Stock was traded
prior to such date, as reported by the NASDAQ Stock Market; (ii) with respect to
Awards other than Stock Payment Awards, made on or after December 21, 2006, the
closing market price (that is, the price at which last sold on the applicable
principal U.S. market) of the Stock on the relevant date if it is a trading date
or, if not, on the most recent date on which the Stock was traded prior to such
date, as reported by the NASDAQ Stock Market; (iii) with respect to Stock
Payment Awards, the average closing sale price of the Stock based upon the
closing sales price of the Stock, as reported by the NASDAQ Stock Market, for
all trading dates from the beginning of the relevant calendar quarter or month
up through and including the Determination Date for that quarter or month (as
defined in Article XI); or (B) if, in the opinion of the Committee, the
respective method is inapplicable or inappropriate for any reason, the fair
market value as determined pursuant to a reasonable method adopted by the
Committee in good faith for such purpose.


(l)           “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Article VI herein, which is designated as an incentive
stock option and is intended to meet the requirements of Section 422 of the
Code.


(m)           “Non-Employee Director” means an individual who is a member of the
Board of the Company or a Subsidiary and who is not an employee of the Company
or Subsidiary (including any corporation, partnership, limited liability
company, or joint venture, which becomes a Subsidiary after the adoption of the
Plan by the Board).


(n)           “Non-Qualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Article VI, which is not intended to be an Incentive Stock
Option.


(o)           “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.


(p)           “Participant” means an Employee or Non-Employee Director who is
granted or receives an Award under the Plan.


(q)           “Performance Goal” means one or more performance measures or goals
set by the Committee in its discretion for each grant of a performance-based
compensation Award. The extent to which such performance measures or goals are
met will determine the amount or value of the performance-based compensation
Award that a Participant is entitled to exercise, receive, or retain.
Performance Goals may be particular to a Participant; may relate to the
performance of the Subsidiary, division, strategic business unit, or line of
business that employs him; or may be based on the performance of the Company
generally. Performance Goals may be based on Stock value or increases therein;
earnings per share or earnings per share growth; net earnings, earnings, or
earnings growth (before or after one or more of taxes, interest, depreciation,
and/or amortization); operating profit; operating cash flow; operating or other
expenses; operating efficiency; return on equity, assets, capital, or
investment; sales or revenues or growth thereof; deposit, loan, and/or equity
levels or growth thereof; working capital targets or cost control measures;
regulatory compliance; gross, operating, or other margins; efficiency ratio (as
generally recognized and used for bank financial reporting and analysis);
interest income; non-interest income; credit quality; net charge-offs and/or
non-performing assets (excluding such loans or classes of loans as may be
designated for exclusion); productivity; customer satisfaction; satisfactory
internal or external audits; improvement of financial ratings; achievement of
balance sheet or income statement objectives; quality measures; and any
component or components of the foregoing (including, without limitation,
determination thereof with or without the effect of discontinued operations and
dispositions of business segments, non-recurring items, material extraordinary
items that are both unusual and infrequent, special charges, and/or accounting
changes), or implementation, management, or completion of critical projects or
processes. Performance Goals may include a threshold level of performance below
which no payment or vesting may occur, levels of performance at which specified
payments or specified vesting will occur, and a maximum level of performance
above which no additional payment or vesting will occur. Performance Goals may
be absolute in their terms or measured against or in relationship to a market
index; a group of other companies comparably, similarly, or otherwise situated;
or a combination thereof. Each of the Performance Goals shall be determined,
where applicable and except as provided above, in accordance with generally
accepted accounting principles.
 
 
3

--------------------------------------------------------------------------------

 

 
The Committee, in its sole discretion but subject to any limitations under
Section 162(m) of the Code in the case of an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, may adjust
any evaluation of performance under a Performance Goal to take into account any
of the following events that occur during a performance period:  (i) asset
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles, or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, and (v) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 (or in any replacement thereof)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year.


Prior to the payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall certify the extent to which any Performance Goal and any other material
terms under such Award have been satisfied (other than in cases where such
relate solely to the increase in the value of Stock).


(r)           “Period of Restriction” means the period during which Restricted
Stock or Restricted Stock Units are restricted, pursuant to Article VIII or IX
herein.


(s)           “Plan” means the FNB Corporation 2006 Incentive Stock Plan, as
described and as hereafter from time to time amended.


(t)           “Restricted Stock” means an Award of Stock granted to a
Participant pursuant to Article VIII herein.


(u)           “Restricted Stock Unit” means an Award, designated as a Restricted
Stock Unit, which is a bookkeeping entry granted to a Participant pursuant to
Article IX herein and valued by reference to the Fair Market Value of a Share,
which is subject to restrictions and forfeiture until the designated conditions
for the lapse of the restrictions are satisfied. A Restricted Stock Unit is
sometimes referred to as a “Restricted Unit.” Restricted Stock Units represent
an unfunded and unsecured obligation of the Company, except as otherwise
provided for by the Committee.


(v)           “Stock” or “Shares” means the common stock of the Company.


(w)           “Stock Appreciation Right” or “SAR” means an Award, designated as
a stock appreciation right, granted to a Participant pursuant to Article VII
herein.


(x)           “Stock Award” means an award of Stock granted to a Participant
pursuant to Article X herein.
 
 
4

--------------------------------------------------------------------------------

 

 
(y)           “Stock Payment Award” means an award of Stock made to a
Non-Employee Director in payment of director fees (retainer and meeting
attendance fees) in accordance with the formula and other provisions established
in Article XI herein.


(z)           “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”)
and any partnership, limited liability company or joint venture in which either
the Company or a Section 424(f) Corporation is at least a fifty percent (50%)
equity participant.


ARTICLE III
Administration


3.1           The Committee.  The Plan shall be administered by the Committee,
which shall have all powers necessary or desirable for such administration. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. In addition to
any other powers and subject to the provisions of the Plan, the Committee shall
have the following specific powers:  (i) to determine the terms and conditions
upon which the Awards may be made and exercised; (ii) to determine all terms and
provisions of each Agreement, which need not be identical; (iii) to construe and
interpret the Agreements and the Plan; (iv) to establish, amend, or waive rules
or regulations for the Plan’s administration; (v) to accelerate the
exercisability of any Award or the termination of any Period of Restriction or
other restrictions imposed under the Plan; and (vi) to make all other
determinations and take all other actions necessary or advisable for the
administration of the Plan.


The Chairman of the Committee and such other directors and officers of the
Company as shall be designated by the Committee are hereby authorized to execute
Agreements on behalf of the Company and to cause them to be delivered to the
recipients of Awards.


For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Award provide that it may be exercised only during employment or service or
within a specified period of time after termination of employment or service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of employment or service or continuous employment or
service.


Subject to limitations under applicable law, the Committee is authorized in its
discretion to issue Awards and/or accept notices, elections, consents, and/or
other forms or communications by Participants by electronic or similar means,
including, without limitation, transmissions through e-mail, voice mail,
recorded messages on electronic telephone systems, and other permissible
methods, on such basis and for such purposes as it determines from time to time.


A majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting at which a quorum is present (in
person or as otherwise permitted by applicable law), or acts approved in writing
by a majority of the Committee without a meeting, shall be deemed the action of
the Committee.


3.2           Selection of Participants.  Except where required in the case of
Stock Payment Awards in Article XI, the Committee shall have the authority to
grant Awards under the Plan, from time to time, to such Employees and/or
Non-Employee Directors as may be selected by it to be Participants. Each Award
shall be evidenced by an Agreement.
 
 
5

--------------------------------------------------------------------------------

 

 
3.3           Decisions Binding.  All determinations and decisions made by the
Board or the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding.


3.4           Requirements of Rule 16b-3 and Section 162(m) of the
Code.  Notwithstanding any other provision of the Plan, the Board or the
Committee may impose such conditions on any Award, and amend the Plan in any
such respects, as may be required to satisfy the requirements of Rule 16b-3, as
amended (or any successor or similar rule), under the Exchange Act.


Any provision of the Plan to the contrary notwithstanding, and except to the
extent that the Committee determines otherwise:  (i) transactions by and with
respect to officers and directors of the Company who are subject to Section
16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply with
any applicable conditions of Rule 16b-3; (ii) transactions with respect to
persons whose remuneration is subject to the provisions of Section 162(m) of the
Code shall conform to the requirements of Section 162(m)(4)(C) of the Code; and
(iii) every provision of the Plan shall be administered, interpreted, and
construed to carry out the foregoing provisions of this sentence.


Notwithstanding any provision of the Plan to the contrary, the Plan is intended
to give the Committee the authority to grant Awards that qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code as well as
Awards that do not so qualify. Every provision of the Plan shall be
administered, interpreted, and construed to carry out such intention, and any
provision that cannot be so administered, interpreted, and construed shall to
that extent be disregarded; and any provision of the Plan that would prevent an
Award that the Committee intends to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code from so qualifying shall be administered,
interpreted, and construed to carry out such intention, and any provision that
cannot be so administered, interpreted, and construed shall to that extent be
disregarded.


3.5           Indemnification of the Committee.  In addition to such other
rights of indemnification as they may have as directors or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against reasonable expenses, including attorneys’ fees, actually and reasonably
incurred in connection with the defense of any action, suit, or proceeding, or
in connection with any appeal therein, to which they or any of them may be a
party by reason of any action taken or failure to act under or in connection
with the Plan or any Award granted or made hereunder, and against all amounts
reasonably paid by them in settlement thereof or paid by them in satisfaction of
a judgment in any such action, suit, or proceeding, if such members acted in
good faith and in a manner that they believed to be in, and not opposed to, the
best interests of the Company and its Subsidiaries.


ARTICLE IV
Stock Subject to the Plan


4.1           Number of Shares.  Subject to adjustment as provided in Section
4.3 herein, the maximum aggregate number of Shares that may be issued pursuant
to Awards made under the Plan shall not exceed the sum of (i) 700,000 reduced by
that number of Shares represented by outstanding awards under the FNB
Corporation 2000 Incentive Stock Plan on the Effective Date of this Plan and
(ii) that number of Shares represented by awards under the FNB Corporation 2000
Incentive Stock Plan that are outstanding on, and that expire or are otherwise
terminated or forfeited at any time after, the Effective Date. No more than
one-half of the aggregate number of such Shares shall be issued in connection
with Restricted Stock, Restricted Stock Units, Stock Awards, and Stock Payment
Awards. Except as provided in Section 4.2 herein, only Shares actually issued in
connection with the exercise of, or as other payment for, Awards under the Plan
shall reduce the number of Shares available for future Awards under the Plan.
 
 
6

--------------------------------------------------------------------------------

 

 
4.2           Lapsed Awards or Forfeited Shares; Shares Used as Payment of
Exercise Price or for Taxes.


4.2(a)                      If any Award granted under the Plan terminates,
expires, or lapses for any reason other than by virtue of exercise of the Award,
or if Shares issued pursuant to Awards are forfeited, any Stock subject to such
Award again shall be available for the grant of an Award under the Plan.


4.2(b)                      In the event a Participant pays the Option Price for
Shares pursuant to the exercise of an Option with previously acquired Shares,
the number of Shares available for future Awards under the Plan shall be reduced
only by the net number of new Shares issued upon the exercise of the Option. In
addition, in determining the number of shares of Stock available for Awards, if
Stock has been delivered or exchanged by, or withheld from, a Participant as
full or partial payment to the Company for payment of withholding taxes, or if
the number of shares of Stock otherwise deliverable by the Company has been
reduced for payment of withholding taxes, the number of shares of Stock
exchanged by or withheld from a Participant as payment in connection with the
withholding tax or so reduced by the Company shall again be available for the
grant of an Award under the Plan.


4.3           Capital Adjustments.  The number and class of Shares subject to
each outstanding Award, the Option Price, and the annual limits on and the
aggregate number and class of Shares for which Awards thereafter may be made
shall be proportionately, equitably, and appropriately adjusted in such manner
as the Committee shall determine in order to retain the economic value or
opportunity to reflect any stock dividend, stock split, recapitalization,
merger, consolidation, reorganization, reclassification, combination, exchange
of shares or similar event in which the number or class of Shares is changed
without the receipt or payment of consideration by the Company. Where an Award
being adjusted is an ISO or is subject to Section 409A of the Code, the
adjustment shall also be effected so as to comply with Section 424(a) of the
Code and not to constitute a modification within the meaning of Section 424(h)
or 409A, as applicable, of the Code.


ARTICLE V
Eligibility


Persons eligible to participate in the Plan and receive Awards are all Employees
and all Non-Employee Directors who, in the opinion of the Committee, merit
becoming Participants.


In addition, Non-Employee Directors may elect to receive Stock Payment Awards
under the Plan pursuant to Article XI.


ARTICLE VI
Stock Options


6.1           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Employees and Non-Employee Directors at any time
and from time to time as shall be determined by the Committee. The Committee
shall have complete discretion in determining the number of Shares subject to
Options granted to each Participant, provided, however, that (i) no Participant
may be granted Options in any calendar year for more than 40,000 Shares,
(ii) the aggregate Fair Market Value (determined at the time the Award is made)
of Shares with respect to which any Participant may first exercise ISOs granted
under the Plan during any calendar year may not exceed $100,000 or such amount
as shall be specified in Section 422 of the Code and rules and regulations
thereunder, (iii) no ISO may be granted on or following the tenth anniversary of
the earlier of the Effective Date of the Plan or the date of shareholder
approval of the Plan, and (iv) no ISO may be granted to a Non-Employee Director.
 
 
7

--------------------------------------------------------------------------------

 

 
6.2           Option Agreement.  Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted; the Option Price (as
defined in Section 6.3 herein); the duration of the Option; the number of Shares
to which the Option pertains; any conditions imposed upon the exercisability of
Options in the event of retirement, death, disability, or other termination of
employment or service; and such other provisions as the Committee shall
determine. The Agreement shall specify whether the Option is intended to be an
Incentive Stock Option within the meaning of Section 422 of the Code, or a
Non-Qualified Stock Option not intended to be an Incentive Stock Option within
the meaning of Section 422 of the Code, provided, however, that, if an Option is
intended to be an Incentive Stock Option but fails to be such for any reason, it
shall continue in full force and effect as a Non-Qualified Stock Option.


6.3           Option Price.  The exercise price per Share of Stock covered by an
Option (“Option Price”) shall be determined by the Committee subject to the
following limitations. The Option Price shall not be less than 100 percent of
the Fair Market Value of such Stock on the Grant Date. In addition, in order for
an Option to be an ISO where an Option is granted to an Employee who, at the
time of grant, owns (within the meaning of Section 424(d) of the Code) stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company, the Option must have an Option Price that is at
least equal to 110 percent of the Fair Market Value of the Stock on the Grant
Date.


6.4           Duration of Options.  Each Option shall expire at such time as the
Committee shall determine at the time of grant, provided, however, that no ISO
shall be exercisable after the expiration of ten years from its Award Date. In
addition, in order for an Option to be an ISO where an Option is granted to an
Employee who, at the time of grant, owns (within the meaning of Section 424(d)
of the Code) stock possessing more than 10 percent of the total combined voting
power of all classes of stock of the Company, the Option must not be exercisable
after the expiration of five years from its Award Date.


6.5           Exercisability.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Participants.


6.6           Method of Exercise.  Options shall be exercised by the delivery of
a written notice to the Company in the form prescribed by the Committee setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price shall be payable to
the Company in full either in cash, by delivery of Shares of Stock valued at
Fair Market Value at the time of exercise, by delivery of a promissory note (in
the Committee’s discretion and subject to restrictions and prohibitions of
applicable law) or by a combination of the foregoing.


To the extent permitted under the applicable laws and regulations, at the
request of the Participant and with the consent of the Committee, the Company
agrees to cooperate in a “cashless exercise” of an Option. The cashless exercise
shall be effected by the Participant delivering to a securities broker
instructions to exercise all or part of the Option, including instructions to
sell a sufficient number of shares of Stock to cover the costs and expenses
associated therewith.


As soon as practicable, after receipt of written notice and payment of the
Option Price and completion of payment of (or an arrangement satisfactory to the
Company for the Participant to pay) any tax withholding required in connection
with the Option exercise, the Company shall cause the appropriate number of
Shares to be issued in the Participant’s name, which issuance shall be effected
in book entry or electronic form, provided that issuance and delivery in
certificated form shall occur if the Participant so requests or the Committee so
directs.


6.7           Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under any stock exchange
upon which such Shares are then listed, and under any blue sky or state
securities laws applicable to such Shares. In the event the Committee so
provides in an Agreement pertaining to an Option, Stock delivered on exercise of
the Option may be designated as Restricted Stock or Stock subject to a buyback
right by the Company in the amount of, or based on, the Option Price therefor or
otherwise in the event the Participant does not complete a specified service
period after exercise.
 
 
8

--------------------------------------------------------------------------------

 

 
ARTICLE VII
Stock Appreciation Rights


7.1           Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to Employees
and Non-Employee Directors at the discretion of the Committee, provided,
however, that no Participant may be granted more than 40,000 SARs in any
calendar year.


7.2           SAR Agreement.  Each SAR grant shall be evidenced by an Agreement
that shall specify the Base Value (as defined in Section 7.5); the duration of
the SAR; the number of Shares to which the SAR pertains; any conditions imposed
upon the exercisability of the SAR in the event of retirement, death,
disability, or other termination of employment or service; and such other
provisions as the Committee shall determine consistent with the Plan. SARs
granted under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall determine, which need not be
the same for all Participants.


7.3           Exercise of SARs. SARs may be exercised with respect to all or
part of the Shares upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon such SARs. A SAR shall be exercised by delivery to the
Committee of a notice of exercise in the form prescribed by the Committee.


7.4           Other Conditions Applicable to SARs.  In no event shall the term
of any SAR granted under the Plan exceed ten years from the Grant Date. A SAR
may be exercised only when the Fair Market Value of a Share exceeds the Base
Value (as defined in Section 7.5).


7.5           Payment Upon Exercise of SARs.  Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company (other than required tax withholding
amounts), an amount (the “SAR Value”) equal to the product of multiplying
(i) the number of Shares with respect to which the SAR is exercised by (ii) an
amount equal to the excess of (A) the Fair Market Value per Share on the date of
exercise of the SAR over (B) the “Base Value” of the SAR designated in the
Agreement (which “Base Value” shall be the Fair Market Value per Share on the
Award Date or any amount greater than such Fair Market Value stated as the Base
Value in the Agreement).


Payment of the SAR Value to the Participant shall be made (i) in Shares valued
at the Fair Market Value on the date of exercise in the case of an immediate
payment after exercise, (ii) in cash, or (iii) in a combination thereof as
determined by the Committee, either at the time of the Award or, unless
otherwise provided in the applicable Agreement, thereafter, and as provided in
the Agreement.


To the extent required to satisfy the conditions of Rule 16b-3(e) under the
Exchange Act, or any successor or similar rule, or as otherwise provided in the
Agreement, the Committee shall have the sole discretion to consent to or
disapprove the election of any Participant to receive cash in full or partial
settlement of a SAR. In cases where an election of settlement in cash must be
consented to by the Committee, the Committee may consent to or disapprove such
election at any time after such election, or within such
period for taking action as is specified in the election, and failure to give
consent shall be disapproval. Consent may be given in whole or as to a portion
of the SAR surrendered by the Participant. If the election to receive cash is
disapproved in whole or in part, the SAR shall be deemed to have been exercised
for Shares, or, if so specified in the notice of exercise and election, not to
have been exercised to the extent the election to receive cash is disapproved.
 
 
9

--------------------------------------------------------------------------------

 

 
7.6           Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of a SAR under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities law, under any stock exchange upon which
such Shares are then listed, and under any blue sky or state securities laws
applicable to such Shares. In the event the Committee so provides in an
Agreement pertaining to a SAR, Stock delivered on exercise of the SAR may be
designated as Restricted Stock in the event the Participant does not complete a
specified service period after exercise.


ARTICLE VIII
Restricted Stock


8.1           Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock under the Plan to such Employees and Non-Employee Directors and
in such amounts as it shall determine, provided, however, that no Participant
may be granted more than 20,000 Shares of Restricted Stock in any calendar year.
Participants receiving Restricted Stock Awards are not required to pay the
Company therefor (except for applicable tax withholding) other than the
rendering of services. As determined by the Committee, Shares of Restricted
Stock may be issued in book entry or electronic form or in certificated form.
Unless otherwise determined by the Committee, custody of Shares of Restricted
Stock in certificated form shall be retained by the Company until the
termination of the Period of Restriction pertaining thereto.


8.2           Restricted Stock Agreement.  Each Restricted Stock Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Shares of Restricted Stock granted, and the applicable restrictions
(whether service-based restrictions, with or without performance acceleration,
and/or performance-based restrictions) and such other provisions as the
Committee shall determine. If an Award of Restricted Stock is intended to be a
performance-based compensation Award, the terms and conditions of such Award,
including the Performance Goal(s) and Period of Restriction and, if different,
performance period, shall be set forth in an Agreement or in a subplan of the
Plan, which is incorporated by reference into an Agreement, and the requirements
to satisfy or achieve the Performance Goal(s) as so provided therein shall be
considered to be restrictions under the Plan.


8.3           Other Restrictions.  The Committee may impose such other
restrictions under applicable Federal or state securities laws as it may deem
advisable, and may legend the certificates representing Restricted Stock to give
appropriate notice of such restrictions.


8.4           Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 8.3 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:


“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the FNB Corporation 2006
Incentive Stock Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in an associated Restricted Stock Agreement. A copy
of the Plan, such rules and procedures, and the applicable Restricted Stock
Agreement may be obtained from the Secretary of FNB Corporation.”
 
 
10

--------------------------------------------------------------------------------

 

 
8.5           Removal of Restrictions.  Except as otherwise provided in this
Article, Shares of Restricted Stock covered by each Restricted Stock Award made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction and, where applicable, after a
determination of the satisfaction or achievement on any applicable Performance
Goal(s) by the Committee. Once the Shares are released from the restrictions,
the legend required by Section 8.4 herein shall be removed and, unless and until
the Participant requests in writing, or the Committee directs, issuance and
delivery in certificated form, the Shares of Stock may remain in book entry or
electronic form.


8.6           Voting Rights.  Unless otherwise provided in the Agreement, during
the Period of Restriction, Participants holding Shares of Restricted Stock
granted hereunder may exercise voting rights with respect to those Shares.


8.7           Dividends and Other Distributions.  Unless otherwise provided in
the Agreement (which may or may not provide for the accumulation and payment of
dividends and other distributions made in cash or property other than Shares
until the Shares of Restricted Stock to which the dividends and other
distributions relates vest), during the Period of Restriction, Participants
entitled to or holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions made in cash or
property other than Shares with respect to those Shares of Restricted Stock. If
any dividends or distributions are paid in Shares, such Shares shall be subject
to the same restrictions on transferability and the same rules for vesting,
forfeiture, and custody as the Shares of Restricted Stock with respect to which
they were distributed.


8.8           Failure to Satisfy Performance Goal(s).  In the event that the
specified Performance Goal(s) are not satisfied within the time period
established by the Committee, the Shares of Restricted Stock that were awarded
subject to the satisfaction of such Performance Goal(s) shall be automatically
forfeited and returned to the Company.


ARTICLE IX
Restricted Stock Units


9.1           Grant of Restricted Stock Units.  Subject to the terms and
conditions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units under the Plan (with one Restricted Stock Unit
representing one Share) to such Employees and Non-Employee Directors and in such
amounts as it shall determine, provided, however, that no Participant may be
granted more than 20,000 Restricted Stock Units in any calendar year.
Participants receiving Restricted Stock Unit Awards are not required to pay the
Company therefor (except for applicable tax withholding) other than the
rendering of services.


9.2           Restricted Stock Unit Agreement.  Each Restricted Stock Unit Award
shall be evidenced by an Agreement that shall specify the Period of Restriction,
the number of Restricted Stock Units granted, and the applicable restrictions
(whether service-based restrictions, with or without performance acceleration,
and/or performance-based restrictions) and such other provisions as the
Committee shall determine. If a Restricted Stock Unit Award is intended to be a
performance-based compensation Award, the terms and conditions of such Award,
including the Performance Goal(s) and Period of Restriction and, if different,
performance period, shall be set forth in an Agreement or in a subplan of the
Plan, which is incorporated by reference into an Agreement, and the requirements
to satisfy or achieve the Performance Goal(s) as so provided therein shall be
considered to be restrictions under the Plan.
 
 
11

--------------------------------------------------------------------------------

 

 
9.3           Dividends and Other Distributions.  Unless otherwise provided in
the Agreement (which may or may not provide for the current payment, or for the
accumulation subject to the same restrictions, vesting, forfeiture, and payment
as the Restricted Stock Units to which they are attributable, of dividends and
other distributions made in cash or property other than Shares), during the
Period of Restriction, Participants holding Restricted Stock Units shall have no
rights to dividends and other distributions made in cash or property other than
Shares that would have been paid with respect to the Shares represented by those
Restricted Stock Units if such Shares were outstanding. Unless otherwise
provided in the Agreement, if any deemed dividends or other distributions would
be paid in Shares, such Shares shall be considered to increase the Participant’s
Restricted Stock Units with respect to which they were declared based on one
Share equaling one Restricted Stock Unit. In addition, unless otherwise provided
in the Agreement, during the Period of Restriction, any such deemed dividends
and other distributions for which rights are provided but that are not paid
currently shall be deemed converted to additional Restricted Stock Units based
on the Fair Market Value of a Share on the date of payment or distribution of
the deemed dividend or distribution.


9.4           Payment after Lapse of Restrictions.  Subject to the provisions of
the Agreement, upon the lapse of restrictions with respect to a Restricted Stock
Unit, the Participant is entitled to receive, without any payment to the Company
(other than required tax withholding amounts), an amount equal to the product of
multiplying (i) the number of Shares with respect to which the restrictions
lapse by (ii) the Fair Market Value per Share on the date the restrictions lapse
(such amount, the “RSU Value”).


The Agreement may provide for payment of the RSU Value at the time of vesting
or, on an elective or non-elective basis, for payment of the RSU Value at a
later date, adjusted (if so provided in the Agreement) from the date of exercise
based on an interest, dividend equivalent, earnings, or other basis (including
deemed investment of the RSU Value in Shares) set out in the Agreement (the
“adjusted RSU Value”). The Committee is expressly authorized to grant Restricted
Stock Units that are deferred compensation covered by Section 409A of the Code,
as well as Restricted Stock Units that are not deferred compensation covered by
Section 409A of the Code.


Payment of the RSU Value or adjusted RSU Value to the Participant shall be made
in cash or Shares as provided in the Agreement, valued at the Fair Market Value
on the date or dates the restrictions on the Award lapse in the case of an
immediate payment after vesting, or at the Fair Market Value on the date of
settlement in the event of an elective or non-elective delayed payment. Any
payment in Shares shall be effected in book entry or electronic form, provided
that issuance and delivery in certificated form shall occur if the Participant
so requests in writing or the Committee so directs.


9.5           Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any Shares issued in connection with a Restricted Stock
Unit under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under any stock exchange
upon which such Shares are then listed, and under any blue sky or state
securities laws applicable to such Shares. In the event the Committee so
provides in an Agreement pertaining to a Restricted Stock Unit, Stock issued in
connection with a Restricted Stock Unit may be designated as Restricted Stock or
Stock subject to a buyback right by the Company in the amount of, or based on,
the Fair Market Value thereof or otherwise in the event the Participant does not
complete a specified service period after issuance.


9.6           Failure to Satisfy Performance Goal(s).  In the event that the
specified Performance Goal(s) are not satisfied within the time period
established by the Committee, the Restricted Stock Units that were awarded
subject to the satisfaction of such Performance Goal(s) shall be automatically
forfeited and returned to the Company.
 
 
12

--------------------------------------------------------------------------------

 

 
ARTICLE X
Stock Awards


Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant unrestricted Stock Awards under the Plan to one or
more Employees and Non-Employee Directors in such amount or amounts as it shall
determine, provided, however, that no Participant may be granted Stock Awards in
any calendar year for more than 20,000 Shares. Participants receiving Stock
Awards are not required to pay the Company therefor (except for applicable tax
withholding). Payment of a Stock Award shall be effected as soon as practicable
after the Award Date in book entry or electronic form, provided that issuance
and delivery in certificated form shall occur if the Participant so requests in
writing or the Committee so directs.


ARTICLE XI
Stock Payment Awards to Non-Employee Directors


Non-Employee Directors may elect to receive payment of their retainer and
meeting attendance fees (“Fees”) in the form of Stock Payment Awards in
accordance with the provisions of this Section. An election to receive Stock
Payment Awards must be made on an annual basis by delivering written notice to
the Secretary of the Company on the election form provided by the Company for
that purpose (“Election Form”).


With respect to elections for the balance of the calendar year containing the
Effective Date, the election form must be delivered on or before May 31, 2006
and is effective only with respect to fees earned after the effective date of
the election; and, with respect to elections for subsequent calendar years, the
election form must be delivered on or before the date of the last Board meeting
in the calendar year preceding the year to which the election relates. In the
event an individual becomes a Non-Employee Director after the deadline for
delivery of the election notice for a particular calendar year, the Company may,
but shall not be required to, permit such Non-Employee Director to make an
election to receive Stock Payment Awards for such calendar year. Once made, an
election for a particular calendar year may not be revoked and will be effective
for all Fees owing to an electing Non-Employee Director for services to be
rendered as a director during that calendar year.


Stock Payment Awards shall be made on a monthly or quarterly basis, beginning
with the second quarter of the calendar year 2006, as determined by the
Committee. Stock Payment Awards shall be made as soon as possible but in no
event later than 30 days after the last day of the quarter or month, as
determined by the Committee, for which the Non-Employee Director’s Fees are
earned.


The number of Shares constituting a quarterly or monthly Stock Payment Award for
each electing Non-Employee Director shall be that number of Shares, rounded to
the nearest whole number, which results from dividing the respective
Non-Employee Director’s Fees earned during that quarter or month by the Fair
Market Value of the Shares as of the Determination Date (as hereinafter
defined). The Company shall send each electing Non-Employee Director a notice or
letter of agreement setting forth the number of Shares constituting each Stock
Payment Award and such other terms and conditions of the Award as are consistent
with this Article. The “Determination Date” shall mean the earlier of (i) the
last day of the quarter or month for which the Non-Employee Director’s Fees are
earned (March 31, June 30, September 30, and December 31, respectively) or
(ii) the effective date of an electing Non-Employee Director’s termination as a
member of the Board prior to the end of a calendar quarter or month.
 
 
13

--------------------------------------------------------------------------------

 

 
A Non-Employee Director shall have no voting or dividend rights with respect to,
and no right to transfer any interest in, any Stock Payment Awards prior to the
Determination Date for such Award. Following a Determination Date, a
Non-Employee Director shall be entitled to vote Stock Payment Award Shares and
to receive dividends thereafter declared and payable on such Shares. Following a
Determination Date, the Stock Payment Award Shares shall not be subject to any
restrictions on transfer and the Company shall, in accordance with each
Non-Employee Director’s written request made on an Election Form, either cause a
stock certificate to be issued evidencing the Stock Payment Award Shares or
maintain a book entry record evidencing such Shares. Stock Payment Award Shares
for which no such written request is made shall be evidenced by a book entry
record. Cash dividends on Stock Payment Award Shares evidenced by a stock
certificate shall be paid in cash, and cash dividends on Stock Payment Award
Shares evidenced by a book entry record shall be reinvested in Shares, in each
case only as and when dividends are declared and paid to shareholders of record
of Shares.


Notwithstanding the foregoing, at any time and from time to time, the Committee
may suspend the option for Non-Employee Directors as a whole or for any class of
Non-Employees Directors to elect to receive Stock Payment Awards in lieu of
Fees.


ARTICLE XII
Change in Control


In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee; (ii) provide for the purchase or settlement of
any such Award by the Company, with or without a Participant’s request, for an
amount of cash equal to the amount that could have been obtained upon the
exercise of such Award or realization of such Participant’s rights had such
Award been currently exercisable or payable; (iii) make such adjustment to any
such Award then outstanding as the Committee deems appropriate to reflect such
Change in Control; or (iv) cause any such Award then outstanding to be assumed,
or new rights substituted therefor, by the acquiring or surviving corporation in
such Change in Control.


ARTICLE XIII
Modification, Extension, and Renewals of Awards


Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend, or renew outstanding Awards and may modify the
terms of an outstanding Agreement, provided that the exercise price of any Award
may not be lowered other than pursuant to Section 4.3 herein. In addition, the
Committee may accept the surrender of outstanding Awards granted under the Plan
or outstanding awards granted under any other equity compensation plan of the
Company and authorize the granting of new Awards pursuant to the Plan in
substitution therefor so long as the new or substituted awards do not specify a
lower exercise price than the surrendered Awards or awards and are not of a
different type (with Options and SARs being one type and all other Awards being
a different type) and, otherwise, the new Awards may specify a longer term than
the surrendered Awards or awards, may provide for more rapid vesting and
exercisability than the surrendered Awards or awards, and may contain any other
provisions that are authorized by the Plan. Notwithstanding the foregoing,
however, no modification of an Award shall, without the consent of the
Participant, adversely affect the rights or obligations of the Participant.


ARTICLE XIV
Amendment, Modification, and Termination of the Plan


14.1           Amendment, Modification and Termination.  At any time and from
time to time, the Board may terminate, amend, or modify the Plan. Such amendment
or modification may be without shareholder approval except to the extent that
such approval is required by the Code, pursuant to the rules under Section 16 of
the Exchange Act, by any national securities exchange or system on which the
Stock is then listed or reported, by any regulatory body having jurisdiction
with respect thereto, or under any other applicable laws, rules, or regulations.
 
 
14

--------------------------------------------------------------------------------

 

 
14.2           Awards Previously Granted.  No termination, amendment, or
modification of the Plan, other than pursuant to Section 4.3 or 17.10 herein,
shall in any manner adversely affect any Award theretofore granted under the
Plan, without the written consent of the Participant.


ARTICLE XV
Withholding


15.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, State, and local taxes (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of the
Plan.


15.2           Stock Withholding.  With respect to withholding required upon the
exercise of Non-Qualified Stock Options or upon the lapse of restrictions on
Restricted Stock or upon the occurrence of any other taxable event with respect
to any Award, Participants may elect, subject to the approval of the Committee,
or the Committee may require Participants, to satisfy the withholding
requirement in whole or in part by having the Company withhold Shares of Stock
having a Fair Market Value equal to the amount required to be withheld. The
value of the Shares to be withheld shall be based on the Fair Market Value of
the Shares on the date that the amount of tax to be withheld is to be
determined. All elections by Participants shall be irrevocable and be made in
writing and in such manner as determined by the Committee in advance of the day
that the transaction becomes taxable.


ARTICLE XVI
Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE XVII
General


17.1           Requirements of Law.  The granting of Awards and the issuance of
Shares of Stock under the Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or
self-regulatory organizations (i.e., exchanges) as may be required.


17.2           Effect of Plan.  The establishment of the Plan shall not confer
upon any Employee or Non-Employee Director any legal or equitable right against
the Company, a Subsidiary, or the Committee, except as expressly provided in the
Plan. The Plan does not constitute an inducement or consideration for the
employment or service of any Employee or Non-Employee Director, nor is it a
contract between the Company or any of its Subsidiaries and any Employee or
Non-Employee Director. Participation in the Plan shall not give any Employee or
Non-Employee Director any right to be retained in the employment or service of
the Company or any of its Subsidiaries. Except as may be otherwise expressly
provided in the Plan or in an Agreement, no Employee or Non-Employee Director
who receives an Award shall have rights as a shareholder of the Company prior to
the date Shares are issued to the Participant pursuant to the Plan.
 
 
15

--------------------------------------------------------------------------------

 

 
17.3           Creditors.  The interests of any Participant under the Plan or
any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated, or encumbered.


17.4           Governing Law.  The Plan, and all Agreements hereunder, shall be
governed, construed, and administered in accordance with the laws of the
Commonwealth of Virginia, and the intention of the Company is that ISOs granted
under the Plan qualify as such under Section 422 of the Code.


17.5           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


17.6           Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but that are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.


17.7           Transferability.  Unless the Agreement evidencing an Award (or an
amendment thereto authorized by the Committee) expressly states that it is
transferable as provided in this section, no Award granted under the Plan, nor
any interest in such Award, may be sold, assigned, conveyed, gifted, pledged,
hypothecated, or otherwise transferred in any manner, other than by will or the
laws of descent and distribution, prior to the vesting or lapse of any and all
restrictions applicable to any Shares issued under an Award. The Committee may
in its sole discretion grant an Award (other than an ISO) or amend an
outstanding Award (other than an ISO) to provide that the Award is transferable
or assignable to a member or members of the Participant’s “immediate family,” as
such term is defined under Exchange Act Rule 16a-l(e), or to a trust for the
benefit solely of a member or members of the Participant’s immediate family, or
to a partnership or other entity whose only owners are members of the
Participant’s family, provided that, following any such transfer or assignment,
the Award will remain subject to substantially the same terms applicable to the
Award while held by the Participant, as modified as the Committee in its sole
discretion shall determine appropriate, and the Participant shall execute an
agreement agreeing to be bound by such terms.


17.8           Termination of Employment or Service.  Unless otherwise provided
in the Agreement pertaining to an Award, in the event that a Participant
terminates his employment or service with the Company and its Subsidiaries for
any reason, then the unvested portion of such Award shall automatically be
forfeited to the Company. Unless otherwise provided in the Agreement pertaining
to an Award, in determining cessation of employment or service, transfers
between the Company and/or any Subsidiary shall be disregarded, and changes in
status between that of an Employee and a Non-Employee Director shall be
disregarded. The Committee may provide in an Agreement made under the Plan for
vesting of Awards in connection with the termination of a Participant’s
employment or service on such basis as it deems appropriate, including, without
limitation, any provisions for vesting at death, disability, retirement, or in
connection with a Change in Control, with or without the further consent of the
Committee. The Agreements evidencing Awards may contain such provisions as the
Committee may approve with reference to the effect of approved leaves of
absence.


17.9           Registration and Other Laws And Regulations.  The Plan, the grant
and exercise of Awards hereunder, and the obligation of the Company to sell,
issue, or deliver Shares under such Awards, shall be subject to all applicable
federal, state, and foreign laws, rules, and regulations, and to such approvals
by any governmental or regulatory agency as may be required. The Company shall
not be required to register in a Participant’s name or deliver any Shares prior
to the completion of any registration or qualification of such Shares under any
federal, state, or foreign law or any ruling or regulation of any government
body that the Committee shall, in its sole discretion, determine to be necessary
or advisable
 
 
16

--------------------------------------------------------------------------------

 

 
17.10                      Nonqualified Deferred Compensation Plan Omnibus
Provision.  It is intended that any compensation, benefits, or other
remuneration, which is provided pursuant to or in connection with the Plan,
which is considered to be nonqualified deferred compensation subject to Section
409A of the Code, shall be provided and paid in a manner, and at such time and
in such form, as complies with the applicable requirements of Section 409A of
the Code to avoid the unfavorable tax consequences provided therein for
non-compliance. The Committee is authorized to amend any Agreement and to amend
or declare void any election by a Participant as may be determined by it to be
necessary or appropriate to evidence or further evidence required compliance
with Section 409A of the Code.


ARTICLE XVIII
Substitution of Awards under Other Plans or Agreements


The Committee is hereby authorized to grant Awards on such basis as it deems
appropriate, and to effect the issuance of Shares of Stock under this Plan in
substitution for options, stock appreciation rights, or other forms of equity
compensation awarded and outstanding under any equity compensation plan of or
agreement entered into with a business entity that is acquired by the Company or
otherwise becomes a Subsidiary on such terms and conditions as it deems
appropriate. The Committee is expressly authorized to provide that the exercise
price of an assumed option or stock appreciation right may be higher or lower
than the Fair Market Value of the Stock to which a substitute Option or SAR
relates in order to approximate the inherent economic value of the assumed
option or stock appreciation right.






Approved by the Board of Directors on
February 23, 2006
Amended by the Board of Directors on
December 21, 2006
 
 
17
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------